Citation Nr: 1820841	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  05-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the left knee with laxity. 

2. Entitlement to a compensable initial rating for a right knee sprain prior to November 19, 2012, and in excess of 10 percent from that date. 

3. Entitlement to a compensable initial rating for a right shoulder sprain prior to November 19, 2012, in excess of 10 percent prior to May 23, 2016, and in excess of 20 percent from that date. 

4. Entitlement to a compensable initial rating for a left shoulder sprain prior to November 19, 2012, in excess of 10 percent prior to May 23, 2016, and in excess of 20 percent from that date. 

5. Entitlement to a compensable rating for chronic urethritis prior to June 14, 2010, and in excess of 40 percent from that date.

6. Entitlement to a compensable rating for asthmatic bronchitis prior to October 17, 2007, and in excess of 30 percent from that date.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to July 1997.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision which, in pertinent part, granted service connection for degenerative joint disease of the left knee at a disability rating of 10 percent rating effective June 16, 2004, and a right knee sprain and bilateral shoulder sprain at disability ratings of zero percent effective June 16, 2004. The Veteran submitted a notice of disagreement with this decision in July 2005 in which he sought an initial rating greater than 10 percent for degenerative joint disease of the left knee and initial compensable ratings for a right knee sprain and bilateral shoulder sprain. 

In April 2007, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development. In March 2010, the Board denied the Veteran's claims for increased compensation. The Veteran, through his representative, appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In connection with this appeal, the VA's Office of General Counsel and the Veteran, through his representative, filed a Joint Motion for Remand (Joint Motion) with the Court, which granted the Joint Motion in December 2010. Thereafter, the case was remanded by the Board in June 2011 for development pursuant to the directives of the Joint Motion. 

Following the June 2011 remand, a December 2013 rating decision assigned increased ratings of 10 percent for a right knee, right shoulder, and left shoulder sprains effective from November 19, 2012. As such, the appeal with respect to these issues has been characterized as reflected on the Title Page. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that in a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum available benefit allowed by law or regulation). 

Also following the June 2011 remand, a January 2014 rating decision increased the rating for chronic urethritis to 40 percent effective from June 14, 2010, and the rating for asthmatic bronchitis to 30 percent effective from October 17, 2007. The matter of the compensation assigned for these disabilities was included in a January 2014 supplemental statement of the case (SSOC), and the Veteran's attorney perfected an appeal with respect to these matters by way of timely argument received in February 2014. As such, these issues are also on appeal as characterized on the Title Page. 38 C.F.R. § 20.302(c) (2017). Id.

The Board remanded the Veteran's appeal to the AOJ in August 2017 in order to afford him new VA medical examinations. Following the August 2017 remand, the AOJ increased the ratings for the left and right shoulder each to 20 percent, effective May 23, 2016. 

The issues of entitlement to increased disability ratings for degenerative joint disease of the left knee with laxity, right knee sprain, right and left shoulder sprains, and chronic urethritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. Prior to October 17, 2007, the Veteran's asthma is shown to have minimal symptoms and a normal examination. 

2. Since October 17, 2007, the objective pulmonary function tests (PFTs) of record do not show that the Veteran has a Forced Expiatory Volume in one second (FEV-1) less than 56 percent predicted, an FEV-1 to Forced Vital Capacity (FVC) ratio (FEV-1/FVC) less than 56 percent predicted, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) levels less than 56 percent predicted, or limits on maximum oxygen consumption.


CONCLUSIONS OF LAW

1. Prior to October 17, 2007, the criteria for a compensable disability rating for asthmatic bronchitis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.97, Diagnostic Code (DC) 6600 (2017).

2. Since October 17, 2007, the criteria for a disability rating in excess of 30 percent for asthmatic bronchitis have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1-4.14, 4.21, 4.97, DC 6600.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns Diagnostic Codes (DCs) to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 
38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. There is a general rule against the "pyramiding" of benefits. See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993). However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Asthmatic Bronchitis

The Veteran's asthmatic bronchitis is currently rated under DC 6600 as 30 percent disabling since October 17, 2007 and as non-compensable since service connection was effective June 16, 2004. 38 C.F.R. § 4.97. 

DC 6600 provides that: 

A 100 percent evaluation is assigned for bronchial asthma when FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

A 60 percent evaluation is assigned where FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

A 30 percent evaluation is assigned where FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.

A 10 percent evaluation is assigned where FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.

The Veteran was afforded a VA medical examination in April 2005. His chest x-rays were normal. He reported rare chest pain with breathing. He was not taking any medications. He treated his condition with hot liquids. He had two block exertional shortness of breath. He had a morning cough with no sputum. He had clear lung fields. The examiner stated he had asthmatic bronchitis with minimal symptoms, a normal current examination, and no significant disability.

The Veteran was afforded a November 2012 VA medical examination, which incorporated October 2012 pulmonary testing. His FVC levels were 84% predicted. His FEV-1 levels were 78% predicted. His FEV-1/FVC levels were 66% predicted. His DLCO levels were 138% predicted. He was diagnosed with asthma. He did not use any oral or parenteral corticosteroid medications. He used inhalation bronchodilator and anti-inflammatory medications daily. He did not use oral bronchodilators, antibiotics, or outpatient oxygen therapy. He had no attacks with episodes of respiratory failure within the last twelve months. He had an exacerbation about once a year requiring physician visits for required care and the use of antibiotics. The examiner noted that the Veteran's 2008 chest x-rays were within normal limits. The examiner opined that the Veteran's FVC levels most accurately reflected the Veteran's level of disability. The examiner noted that the Veteran's testing reflected suboptimal patient effort. The examiner's impression was obstructive pattern with no impairment. There was no bronchodilator response and diffusion was within normal limits. The examiner opined that this condition did not impact the Veteran's ability to work. 

The Veteran's January 2015 VA treatment records show that his asthma was well-controlled with one puff of Mometasone daily. The Veteran rarely, if ever, used Albuterol. The Veteran's June 2015 VA treatment records show that he was using Albuterol twice daily. He had no hospitalizations. The Veteran's July 2015 VA treatment records show that he was using Albuterol almost daily. He had no emergency room or hospital visits for his asthma. He was using one puff of Mometasone daily. The doctor increased his Mometasone to two puffs daily. The Veteran's December 2015 VA treatment records show that he was taking Mometasone twice daily. His Albuterol use had decreased to two to three times a week, primarily when the weather was cold.

The Veteran's June 2016 VA treatment records show that the Veteran's asthma was well-controlled. He used Albuterol once or twice a week. He was using more Albuterol in March 2016 due to his allergies. 

The Veteran's January 2017 VA treatment records show that his asthma was well controlled, and he was using Albuterol one to three times per week. His July 2017 VA treatment records show that there was good control of his asthma. 

The Veteran was afforded an October 2017 VA medical examination. His FEV-1 levels were 93% predicted. His FEV-1/FVC levels were 66% predicted. His DLCO levels were 94% predicted. The examiner said that the Veteran's FEV-1/FVC levels most accurately reflected the Veteran's level of disability. He was diagnosed with asthma. He did not use any oral or parenteral corticosteroid medications. He used inhalational bronchodilator and anti-inflammatory medications daily. He did not use oral bronchodilators, antibiotics, or outpatient oxygen therapy. He had no attacks with episodes of respiratory failure within the last twelve months. He had no exacerbations requiring physician visits for required care and the use of antibiotics. The examiner opined that this condition did not impact the Veteran's ability to work. 

Prior to October 17, 2007, there is no evidence that the Veteran is entitled to a compensable disability rating. The evidence during that time period shows that the Veteran had minimal symptoms and a normal examination. Therefore, the Veteran is not entitled to a higher disability rating during that time period. 

Since October 17, 2007, the Veteran's VA treatment records do not show FEV-1 levels at 40-55% predicted or FEV-1/FVC at 40-55%. They also do not show DLCO (SB) of 40-55% predicted or maximum oxygen consumption with limits. Therefore, a higher rating under DC 6600 is not warranted. The Board has also considered the Veteran's disability under DC 6602, which contemplates bronchial asthma. However, there is no evidence of FEV-1 levels at 40-55% predicted, FEV-1/FVC at 40-55%, at least monthly visits to a physician for required care of exacerbations, or at least three courses per year of oral or parenteral corticosteroids, as is required for a 60 percent rating under DC 6602. See 38 C.F.R. § 4.97, DC 6602 (2017). Therefore, a higher rating is not warranted under DC 6602.

Accordingly, the evidence does not show that a disability rating in excess of 30 percent for asthmatic bronchitis is warranted. 38 C.F.R. § 4.97, DCs 6600, 6602. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Prior to October 17, 2007, entitlement to a compensable disability rating for asthmatic bronchitis is denied.

Since October 17, 2007, entitlement to a disability rating in excess of 30 percent for asthmatic bronchitis is denied.


REMAND

Unfortunately, a remand is required in this case for certain of the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran was afforded VA medical examinations in October 2017 regarding his service-connected right and left knee and right and left shoulder disabilities. The examiner stated that she/he was unable to offer an opinion regarding whether pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over a period of time because the examination was not performed with repeated use over a period of time. The Veteran should be afforded another VA medical examination in order to attempt to ascertain more information in this area. 

The Veteran was afforded a VA medical examination in October 2017 with regard to his service-connected urethritis. The examiner opined that the Veteran's service-connected condition did not affect his ability to work but did not provide a rationale. Specifically, the examiner did not explain how the Veteran's awakening 3-4 times during the night to void or needing to be near a restroom to void quickly would or would not affect the Veteran's ability to work. The Veteran should be afforded a VA addendum opinion regarding this condition.



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to evaluate the nature and severity of his knee and shoulder disabilities. All indicated tests and studies must be performed. This testing must include range of motion testing for the following areas: active motion, passive motion, weight-bearing and nonweight-bearing. 

The examiner must provide an opinion as to whether pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over a period of time of the knee and shoulder disabilities. The examiner is instructed that it is not adequate for an examiner to state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed with repeated use over a period of time. The examiner must offer an opinion based on estimates derived from information procured from relevant sources, including lay statements of the Veteran. The examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation. The examiner must ascertain adequate information - i.e., frequency, duration, characteristics, severity, or functional loss - regarding the Veteran's repeated use over a period of time by alternative means.

If the Veteran reports flare-ups of his disabilities, the examiner must provide an opinion as to additional functional loss during flare-ups. The examiner is instructed that the Court has held that it is not adequate for an examiner to state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare-up. The examiner must offer a flare-up opinion based on estimates derived from information procured from relevant sources, including lay statements of the Veteran. The examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation. The examiner must ascertain adequate information - i.e., frequency, duration, characteristics, severity, or functional loss - regarding the Veteran's flares by alternative means.

The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand. The examiner must specify in the report that these records have been reviewed. The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability. A complete rationale for any opinions expressed must be provided. 

2. Return the claims folder to the VA examiner who provided the October 2017 VA medical examination for urinary tract conditions to render an addendum opinion. If the October 2017 examiner is available, she or he may conduct a records review and respond to the questions below. If the October 2017 examiner finds it necessary, a further examination of the Veteran should be scheduled to respond to the questions below. If the October 2017 examiner is not available, forward the claims file to another appropriate examiner. Issue an opinion that specifically addresses the question below with a full explanation for any conclusions.

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Does the Veteran's service-connected urethritis impact his ability to work? Specifically, the examiner should address whether the Veteran's awakening 3-4 times during the night to void or needing to be near a restroom to void quickly would impact the Veteran's ability to work.

3. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 
38 C.F.R. §§ 3.158, 3.655. In the event that the Veteran does not report for the aforementioned examination(s), documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand. The AOJ must ensure that the examiner(s) documented his or her consideration of Virtual VA. If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5. Then readjudicate the claims, considering all evidence of record. If any benefit sought remains denied, the Veteran and his attorney must be provided a supplemental statement of the case. An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


